Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3467942 in view of Debenedictis et al 8702442.
	Regarding claim 22, EP ‘942 (Figure 10) substantially discloses the claimed invention, including a contact member 1 for an insulation displacement contact (IDC) terminal, comprising: an encasement wall at least partially surrounding a receptacle volume receiving a wire or cable, the receptacle volume having an opening at least partially framed by the encasement wall, the encasement wall folded around the receptacle volume about a plurality of axes oriented perpendicularly with respect to a bottom portion of the terminal disposed opposite the opening; an IDC member formed in a first wall section (having 2 and 3) of the encasement wall and having an IDC blade penetrating an insulation of the wire or cable, a contact edge of 2,3 electrically contacting a core of the wire or cable; and a cutting blade cutting the wire or cable, the cutting blade (very broadly recited, upper end of 4) formed in a second wall section 4 of the encasement wall opposite the first wall section, both the IDC blade and the cutting blade face the opening.  Debenedictis et al (Figure 6) discloses a slot (between 46a,46b) extending from the IDC blade towards the bottom portion, and to provide a slot between 2 and 3 of EP ‘942 thus would have been obvious, to better contact the inserted wire.
.
Claims 1-17 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the functional section of claim 14; in combination with the rest of the subject matter thereof.
Applicant’s arguments with respect to claim(s) 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/              Primary Examiner, Art Unit 2833